DETAILED ACTION
In response to communication filed on 16 December 2021, claims 1-2, 5-6 and 9-10 are amended. Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “35 U.S.C § 112 Rejection”, filed 16 December 2021, have been fully considered and are not persuasive. The support for amended claim language as being argued is not found as explained in the 112 rejection below. 

Applicant’s arguments, see “35 U.S.C § 103 Rejection”, filed 16 December 2021, have been fully considered and are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below

Claim Objections
Claims 1, 5 and 9 are objected to because of the following informalities:
The claim limitation “numExtents” has been introduced in an abbreviated form in claims 1, 5 and 9 without clarifying what numExtents stand for. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “determining that the MP is not corrupted, and connecting the MP to the extent in the instead of being marked as corrupted”. Referring to page 23 of the specification, it mentions that MPs are marked as BAD in one embodiment and then on page 24 in a different embodiment of the specification it also mentions that MPs may be reconnected only in three specific situations. Therefore the specification does not clearly mention that when MPs are reconnected, the records are not marked as corrupted as recited in the claim language. Therefore there is no adequate support in the specification regarding the amended claim limitation “determining that the MP is not corrupted, and connecting the MP to the extent in the instead of being marked as corrupted”. 
Claims 2-4 are also rejected since they inherit this deficiency from claim 1. 

Claims 5 and 9 incorporate substantively all the limitations of claim 1 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Claims 6-8 and 10-12 are also rejected since they inherit this deficiency from claims 5 and 9 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Armangau et al. (US 8,442,952 B1, hereinafter “Armangau”) in view of Patel et al. (US 8,612,382 B1, hereinafter “Patel”) further in view of Mukherjee et al. (US 2015/0089134 A1, hereinafter “Mukherjee”).

Regarding claim 1, Armangau teaches
A method, comprising: (see Armangau, [col4 line66] “A method is used in recovering in deduplication systems”). 
detecting a corrupted state in connection with a leaf indirect block (IB), (see Armangau, [col16 lines22-23] “If indirect block 186 of file inode B 184 becomes corrupted”) wherein the IB comprises a deduplication mapping pointer (MP) pointing to an extent in a virtual block map (VBM); (see Armangau, [col16 lines4-10] “mapping of data blocks of a file system when recovering a corrupted leaf indirect block… Indirect block 186 includes mapping pointer 187 pointing to data block DB-1 188”; [col11 lines37-40] “Digest bit 91 of mapping pointer 71 for a file system block indicates whether the file system block has been digested by deduplication logic 22”; [col11 lines47-49] “Virtual bit 93 of mapping pointer 71 for a file system block indicates whether the mapping pointer is a virtual pointer”).
determining a VBM type in the MP is a VMB with deduplication; (see Armangau, [col11 lines37-40] “Digest bit 91 of mapping pointer 71 for a file system block indicates whether the file system block has been digested by deduplication logic 22”; [col4 lines 28-29] “evaluating metadata of a data object for determining deduplication status for the data object”’ [col9 lines13-15] “the address maps that connects LUN' s logical address space to its physical address space”).
determining that a VBM address associated with the MP is a valid VBM address; (see Armangau, [col11 lines29-34] “A mapping pointer includes information that help map a logical offset of a file system block to a corresponding physical block address of the file system block. Mapping pointer 71 includes metadata information such as shared bit 90, digest bit 91, direct bit 92, virtual bit 93, weight 94, unused bit 95 and block address 96”; [col11 lines45-47] “Direct bit 92 of mapping pointer 71 for a file system block indicates whether the physical address of the file system block can be computed algorithmically”).
comparing if information is not larger than other piece of information and comparing index information (see Armangau, [col13 lines46-47] “is simply smaller than”; [col4 lines37-41] “finding the blocks that contain identical information by processing digest information associated with each block and mapping the identical blocks to a single copy of the data. In such systems, an index table of unique digests is created to find commonality among the data set”; [col15 lines56-59] “if the matching digest entry is found in the index table 26 for the data block DB-
determining the extent in the VBM (see Armangau, [col16 lines4-10] “mapping of data blocks of a file system… Indirect block 186 includes mapping pointer 187 pointing to data block DB-1 188”; [col11 lines49-51] “Weight 94 of mapping pointer 71 for a file system block indicates a delegated reference count for the mapping pointer 71”). 
determining that a deduplication bitmap stored in the VBM indicates the extent has been involved with deduplication; and (see Armangau, [col11 lines37-40] “Digest bit 91 of mapping pointer 71 for a file system block indicates whether the file system block has been digested by deduplication logic 22”; [col4 lines 28-29] “evaluating metadata of a data object for determining deduplication status for the data object”; [col5 line28] “checking the deduplication status of the data block”).
determining that the MP is not corrupted, and (see Armangau, [col17 lines 3-26 “the file system checking (FSCK) utility starts processing of a file system to verify integrity of the file system… A leaf indirect block includes mapping pointers pointing to data blocks… an inode of a file or a leaf indirect block of the file is not corrupted”; [col9 lines13-15] “the address maps that connects LUN' s logical address space to its physical address space”).
Armangau does not explicitly teach determining whether the MP can be connected by: determining that an index of the extent in the VBM is not larger than numExtents in a VBM header; after traversing an IB tree comprising multiple IBs including the IB, determining the extent in the VBM is missing a weight; based on the MP connection determination and the missing weight determination, connecting the MP to the extent in the VBM instead of marking the MP as corrupted. 
However, Patel discloses reconnecting mapping information and also teaches
determining whether the MP can be connected by: (see Patel, [col16 lines55-59] “then attempts to recover lost or corrupted portions of files of the file system by processing each 
after traversing an IB tree comprising multiple IBs including the IB, (see Patel, [col18 lines45-53] “determines a set of inodes to which the file system block may be reconnected to… maps a top level indirect block first if needed and iterates over a sub tree block hierarchy of the top level indirect block for mapping a lost file system block to the inode of a file… evaluate each inode of a file system that has been lost or corrupted and based on a logical offset range within each inode that has been  lost or corrupted, determines whether the file system block may be reconnected to the inode”) file system block references in relation is missing a weight; (see Patel, [col4 lines20-21] “a weight that indicates a delegated reference count for the mapping pointer”; [col17 lines31-36] “determination regarding whether a file system block is missing any inode references is made by evaluating and comparing weight information stored in the per block metadata of the file system block and the mapping pointer associated with the file system block by using the delegated reference counting mechanism”).
based on the MP connection determination and (see Patel, [col16 lines55-59] “then attempts to recover lost or corrupted portions of files of the file system by processing each lost file system block of the set of lost file system blocks in order to reconnect each lost file system block to a mapping pointer of an inode or an indirect block”; [col18 lines37-47] “attempts to reconnect file system blocks that are determined as lost file system blocks… evaluates per block metadata of each file system block that has not been validated successfully and  determines whether a logical offset range indicated by a file system block is recoverable... if the the missing weight determination,… (see Patel, [col4 lines20-21] “a weight that indicates a delegated reference count for the mapping pointer”; [col17 lines31-36] “determination regarding whether a file system block is missing any inode references is made by evaluating and comparing weight information stored in the per block metadata of the file system block and the mapping pointer associated with the file system block by using the delegated reference counting mechanism”) connecting the MP to the extent in the VBM instead of marking the MP as corrupted (see Patel, [col16 lines55-59] “then attempts to recover lost or corrupted portions of files of the file system by processing each lost file system block of the set of lost file system blocks in order to reconnect each lost file system block to a mapping pointer of an inode or an indirect block”; [col18 lines37-47] “attempts to reconnect file system blocks that are determined as lost file system blocks… evaluates per block metadata of each file system block that has not been validated successfully and  determines whether a logical offset range indicated by a file system block is recoverable... if the logical offset range is determined as recoverable, the FSCK utility determines a set of inodes to which the file system block may be reconnected to” – Patel reference makes an effort to connect and does not mark them as corrupted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining if MP can be reconnected, mapping blocks from the top level and weight missing as being disclosed and taught by Patel, in the system taught by Armangau to yield the predictable results of reducing the amount of time required for recovering a file system by efficiently recovering metadata of the file system, preventing loss of user data by reconstructing an inode that has been lost or corrupted, and preventing unavailability of user data by efficiently recovering files of a file system (see Patel, [col7 lines23-30] “the use of the recovering files in data storage systems technique can provide one or more of the following advantages: reducing the amount of time 
The proposed combination of Armangau and Patel does not explicitly teach determining that an index of the extent in the VBM is not larger than numExtents in a VBM header.
However, Mukherjee discloses control blocks are used to locate and also teaches
determining that an index of the extent in the VBM is compared with (see Mukherjee, [0361] “an index of the stripe control block for the stripe to which the in-memory extent belongs”; [0312] “an index of the stripe within an array of stipe control blocks within a parent stripe list control block”; [0298] “Each respective stripe list control block includes pointers that map to a set of one or more stripe control blocks”; [0243] “The result sets are compared”) numExtents in a VBM header; (see Mukherjee, [0311] “the stripe control block may include a set of header control fields. The header control field may include a set of parameter values such as… the number of extents in the stripe”; [0326] “Extent map block 1204 includes an array of extent entries, where each entry includes a pointer that maps to a different in-memory extent allocated to the segment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining index of the extent in the VBM and number of extents in a VBM header as being disclosed and taught by Mukherjee, in the system taught by the proposed combination of Armangau and Patel to yield the predictable results of effectively managing database objects that reside in memory in different formats (see Mukherjee, [0002] “relates to database systems and, more specifically, to managing database objects that reside in memory in one format and on disk in another format”).
Claims 5 and 9 incorporate substantively all the limitations of claim 1 in an apparatus and computer-readable medium form and are rejected under the same rationale.

claim 2, the proposed combination of Armangau, Patel and Mukherjee teaches
wherein the method further comprises (see Armangau, [col4 line66] “A method is used in recovering in deduplication systems”) checking that the index of the extent in the VBM corresponds to an index stored in the MP (see Armangau, [col4 lines37-41] “finding the blocks that contain identical information by processing digest information associated with each block and mapping the identical blocks to a single copy of the data. In such systems, an index table of unique digests is created to find commonality among the data set”; [col15 lines56-59] “if the matching digest entry is found in the index table 26 for the data block DB-1188, the block mapping of the data block DB-0 182 is updated in order to deduplicate the data block DB-1 188”) such that the said connecting (see Armangau, [col9 lines13-15] “the address maps that connects LUN' s logical address space to its physical address space”) is also based on the said checking (see Armangau, [col4 lines37-41] “finding the blocks that contain identical information by processing digest information associated with each block and mapping the identical blocks to a single copy of the data. In such systems, an index table of unique digests is created to find commonality among the data set”; [col15 lines56-59] “if the matching digest entry is found in the index table 26 for the data block DB-1188, the block mapping of the data block DB-0 182 is updated in order to deduplicate the data block DB-1 188”).    
Claims 6 and 10 incorporate substantively all the limitations of claim 2 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Regarding claim 3, the proposed combination of Armangau, Patel and Mukherjee teaches
wherein the method further comprises (see Armangau, [col4 line66] “A method is used in recovering in deduplication systems”) checking if a deduplication record associated with the VBM indicates that the extent has been involved with deduplication such that  the said connecting (see Armangau, [col9 lines13-15] “the address maps that connects LUN' s logical address space to its physical address space”) is also based on the said checking (see Armangau, [col4 lines37-41] “finding the blocks that contain identical information by processing digest information associated with each block and mapping the identical blocks to a single copy of the data. In such systems, an index table of unique digests is created to find commonality among the data set”; [col15 lines56-59] “if the matching digest entry is found in the index table 26 for the data block DB-1188, the block mapping of the data block DB-0 182 is updated in order to deduplicate the data block DB-1 188”).  
Claims 7 and 11 incorporate substantively all the limitations of claim 3 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Armangau, Patel and Mukherjee teaches
wherein the deduplication record comprises (see Armangau, [col18 lines4-6] “If the data of the first data block is same as the data of the second data block, the IO Coordinator 35 requests deduplication server 38 to deduplicate the two identical data blocks”) a deduplication bitmap stored in the VBM that indicates whether the extent has been involved with deduplication (see Armangau, [col12 lines16-18] “block deduped bit 100 indicates to the FSCK utility whether the data block mapped by mapping pointer 70 has been deduplicated”).  
Claims 8 and 12 incorporate substantively all the limitations of claim 4 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/VAISHALI SHAH/Primary Examiner, Art Unit 2156